 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5

EMPLOYMENT AGREEMENT
 
Amended and Restated as of December 29, 2008
 
This Amended and Restated Employment Agreement (“Agreement”) is dated as of
December 29, 2008 by and between RESOURCE AMERICA, INC., a Delaware corporation
having its principal place of business at 1 Crescent Drive, Suite 203, Navy
Yard, Philadelphia, Pennsylvania 19112 (“RAI”) and THOMAS C. ELLIOTT
(“Elliott”).
 
BACKGROUND
 
WHEREAS, Elliott and RAI are parties to an Employment Agreement dated November
17, 2006 (“Existing Agreement”); and
 
WHEREAS, RAI and Elliott desire to amend the Existing Agreement to comply with
section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and to
make other appropriate changes to comply with applicable law.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants set forth herein, and intending to be legally bound hereby, RAI and
Elliott hereby agree that the Existing Agreement is amended and restated to read
as follows:
 
1.          Employment.  During the term of this Agreement, Elliott shall be
employed as the Senior Vice President-Finance and Operations of RAI.
 
2.           Duties.  Elliott shall report to, and accept direction from, the
Chief Financial Officer of RAI and from the Board of Directors of RAI (the
“Board”).  Elliott shall serve RAI diligently, competently and to the best of
his abilities.  Elliott shall devote substantially all of his time and attention
to the business of RAI and its affiliates, and shall not undertake any other
duties which conflict with these responsibilities.  Elliott shall render such
services as may reasonably be required of him to accomplish the business
purposes of RAI, and such duties as may be assigned to him from time to time and
which are appropriate for his position at RAI.
 
3.           Term.  Elliott’s employment hereunder shall commence on the date
hereof and continue in full force and effect for a period of one (1) year,
unless sooner terminated in accordance with the provisions hereof (the “Term”).
Such Term shall automatically extend so that on any day that this Agreement is
in effect, it shall have a then current term of one (1) year.  Such automatic
extensions shall cease upon RAI’s written notice to Elliott of its election to
terminate this Agreement at the end of the one (1) year period then in effect.
 
      4.           Compensation.
 
(a)           Base Compensation.  During the period of employment, RAI shall pay
to Elliott "Base Compensation" to be established by the Board, which was
initially as of the date of the Existing Agreement in an amount equal to Two
Hundred Thousand Dollars ($200,000) per annum base compensation (the “Initial
Level”).  The Base Compensation will be payable in accordance with the general
payroll practices by which RAI pays its

--------------------------------------------------------------------------------


executive officers, and the historical practice of RAI’s compensation of
Elliott.  It is understood that RAI, through the compensation committee of the
Board, will review Elliott’s performance on an annual basis and increase or
decrease (but in no event below the Initial Level) such Base Compensation, based
upon Elliott’s performance.
 
(b)           Incentive Compensation.  During the Term, Elliott may receive
incentive compensation in the form of cash bonus payments, stock option grants,
restricted stock grants and other forms of incentive compensation, based upon
Elliott’s performance.
 
5.           Benefits.
 
                      Elliott shall be entitled to receive the following
benefits from RAI independent of any other benefits which Elliott may receive
from RAI or otherwise:
 
                       (a)           Participation in Plans.  Elliott shall be
entitled to participate in all applicable incentive, savings, and retirement
plans, practices, policies, and programs of RAI and in any group life,
hospitalization or disability insurance plans, and health programs, in each case
to the extent Elliott is eligible under the terms of such plans or programs.
 
                      (b)           Disability.  Elliott shall be eligible for
any short and long term disability and any life insurance plans or programs that
are available to other Senior Vice Presidents of RAI in each case to the extent
Elliott is eligible under the terms of such plans or programs.
 
                      (c)           Reimbursement of Expenses.  RAI shall
reimburse Elliott for all reasonable expenses incurred by Elliott in the
performance of his duties, including without limitation expenses incurred during
business-related travel.  Elliott shall present to RAI, from time to time, an
itemized account of such expenses in such form as may be required by RAI.
 
                       (d)           Personal Time Off.  Elliott shall be
entitled to a number of days of personal time off work during each calendar year
which shall be no less than the amount set forth in RAI’s company
policies.  This includes days used for vacation, illness or other personal
matters but is exclusive of such office holidays as may be designated by RAI.
 
6.           Termination.
 
                      Anything herein contained to the contrary notwithstanding,
Elliott’s employment hereunder shall terminate as follows:
 
                       (a)           Death.  Elliott’s employment shall
terminate automatically upon the death of Elliott.
 
                       (b)           Termination by RAI, for Cause.  RAI may
terminate this Agreement for Cause.  “Cause” shall encompass the following:
(i) Elliott has committed any act of fraud; (ii)
2

--------------------------------------------------------------------------------



illegal conduct or gross misconduct by Elliott, in either case that is willful
and results in material and demonstrable damage to the business or reputation of
RAI or any of its affiliates; (iii) Elliott is charged with a felony; (iv) the
continued failure of Elliott substantially to perform Elliott’s duties under
this Agreement (other than as a result of physical or mental illness or injury),
after RAI delivers to Elliott a written demand for substantial performance that
specifically identifies, with reasonable opportunity to cure, the manner in
which RAI believes that Elliott has not substantially performed his duties; or
(v) Elliott has failed to follow reasonable written directions of RAI which are
consistent with his duties hereunder and not in violation of applicable law,
provided Elliott shall have ten business days after written notice to cure such
failure.
 
                        (c)           Termination by RAI without Cause. RAI may
terminate this Agreement without Cause upon thirty (30) days prior written
notice to Elliott.
 
                        (d)           Disability.  RAI may terminate this
Agreement if Elliott becomes disabled by reason of physical or mental disability
for more than one hundred eighty (180) days in the aggregate or a period of
ninety (90) consecutive days during any 365-day period and the Board determines,
in good faith and in writing, that Elliott, by reason of such physical or mental
disability, is rendered unable to perform his duties and services hereunder (a
“Disability”).  A termination of Elliott’s employment by RAI for Disability
shall be communicated to Elliott by written notice, and shall be effective on
the thirtieth (30th) day after receipt of such notice by Elliott (the
“Disability Effective Date”), unless Elliott returns to full-time performance of
his duties before the Disability Effective Date.
 
                        (e)           Termination by Elliott for Good
Reason.  Elliott may terminate his employment for Good Reason (as defined below)
upon thirty (30) days’ prior written notice to RAI, which notice shall set forth
the grounds for such termination and the specific provision(s) of this Agreement
on which Elliott relies.  The notice must be provided within two (2) months
after the event giving rise to the termination for Good Reason occurs.  RAI
shall have a period of thirty (30) days during which it may cure any condition
reasonably susceptible of cure.  If RAI does not correct the grounds for
termination during the thirty (30) day period following the notice of
termination, Elliott’s termination of employment for Good Reason must become
effective within thirty (30) days after the end of the cure period, in order for
such termination to be treated as a termination for Good Reason under this
Agreement. For purposes of this paragraph (e) “Good Reason” shall mean: (i) any
action by RAI that results in a material diminution in Elliott’s position,
authority, duties, or responsibilities, other than an isolated, insubstantial,
and inadvertent action that is not taken in bad faith and is remedied by RAI
promptly after receipt of notice thereof from Elliott; (ii) any purported
termination of Elliott’s employment by RAI for a reason or in a manner not
expressly permitted by this Agreement; (iii) any failure by RAI to comply with
Section 11(c) of this Agreement;  or (iv)   any other substantial breach of this
Agreement by RAI that either is not taken in good faith or is not remedied by
RAI promptly after receipt of notice thereof from Elliott.
 
                       (f)           Change of Control.  In the event of a
Change of Control (as defined below), Elliott may terminate his employment by
providing such written notice to RAI for a period of time commencing on the date
such Change of Control occurs and ending on the date six (6) months thereafter.
3

--------------------------------------------------------------------------------


                        (g)           Termination by Elliott Without
Cause.  Elliott may terminate this Agreement for any reason other than those set
forth in Section 6(e) (other than by such Elliott’s death or Disability) upon
one hundred eight (180) days prior written notice to RAI.
 
                        (h)           The “Date of Termination” means the date
of Elliott’s death, the Disability Effective Date, the date on which the
termination of Elliott’s employment by RAI for Cause or without Cause or by
Elliott for Good Reason is effective, or the date on which Elliott gives RAI
notice of a termination of employment without Good Reason, as the case may be;
 
                        (i)           A “Change in Control” means the occurrence
of any of the following events:
 
                              (1)           Consummation of a merger,
consolidation, share exchange, division or other reorganization or transaction
of RAI (a “Fundamental Transaction”) with any other corporation, other than a
Fundamental Transaction which would result in the voting securities of RAI
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least sixty percent (60%) of the combined voting power
immediately after such Fundamental Transaction of (i) RAI’s outstanding
securities, (ii) the surviving entity’s outstanding securities, or (iii) in the
case of a division, the outstanding securities of each entity resulting from the
division;
 
                              (2)           Consummation of a plan of complete,
liquidation or winding-up of RAI or an agreement for the sale or disposition (in
one transaction or a series of transactions) of all or substantially all of
RAI’s assets;
 
                              (3)           During any period of twenty-four
consecutive months, less than one-third of the individuals who at the beginning
of such period constituted the Board (including for this purpose any new
director whose election or nomination for election by RAI’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who were directors at the beginning of such period)  are on the Board at
the end of such period.
 
                              (4)      Neither Edward E. Cohen nor Jonathan
Cohen are on the Board; or
 
                     (5)           Jonathan Cohen is no longer Chief Executive
Officer of RAI.
 
7.           Effect of Termination.
 
                      (a)          Death.  If Elliott’s employment is terminated
by reason of Elliott’s death during the Term, a death benefit shall be paid to
Elliott’s designated beneficiaries (or, if there is no such beneficiary, to
Elliott’s estate or legal representative), in an amount equal to the sum of the
following amounts: (1) any portion of Elliott’s Base Compensation through the
Date of Termination that has been earned but not yet been paid; (2) any accrued
but unpaid vacation pay through the Date of Termination; (3) an amount equal to
one (1) year’s Base Compensation as of the Date of Termination; and (4) an
amount equal to the value of all compensation (excluding
4

--------------------------------------------------------------------------------



stock option grants) received by Elliott pursuant to Section 4(b) during the
prior year ending on the Date of Termination.  In the event of termination under
this Section 7(a), all other benefits, payments or compensation to be provided
to Elliott hereunder shall terminate and Elliott’s rights in any stock option or
incentive plans shall be governed solely by the terms of the applicable plan and
grant. The amount to be paid under this Section shall be paid as described in
Section 7(f).
 
                   (b)          Disability.  Upon the termination of Elliott’s
employment pursuant to Section 6(d) hereof due to Elliott’s Disability, Elliott
shall be entitled to receive compensation equal to his Base Compensation and any
incentive compensation (excluding stock option grants) pursuant to Section 4(b)
that Elliott would otherwise have earned through the expiration of the Term, as
provided under Section 3.  The amount to be paid under this Section shall be
paid as described in Section 7(f); provided, however that if Elliott is
terminated by reason of Disability, Elliott shall assign to RAI any benefits
received on account of RAI provided disability insurance for the period for
which he has received payments pursuant to this Section 7(b).
 
                   (c)           By RAI for Cause; By Elliott Other than for
Good Reason.  If Elliott’s employment is terminated by RAI for Cause during the
Term, RAI shall pay Elliott his Base Compensation through the Date of
Termination to the extent earned but not yet paid.  If Elliott voluntarily
terminates employment during the Term, other than for Good Reason, RAI shall pay
Elliott his Base Compensation through the Date of Termination to the extent
earned but not yet paid.  In the event of termination under this Section 7(c),
all other benefits, payments or compensation to be provided to Elliott hereunder
shall terminate and the rights of Elliott in any stock option or incentive plans
shall be governed solely by the terms of the applicable plan and grant.
 
                   (d)           By RAI Other than for Cause, Death or
Disability; by Elliott for Good Reason.  If, during the Term and before a Change
of Control, RAI terminates Elliott’s employment, other than for Cause, Death or
Disability (which shall include termination of this agreement at the end of its
term due to RAI giving the notice described in the last sentence of paragraph 3
hereof), or Elliott terminates employment for Good Reason, RAI shall pay to
Elliott an amount equal to the Base Compensation as set forth in Section 4(a)
that Elliott would have earned if he had remained employed by RAI pursuant to
this Agreement for a period of one (1) year following his Date of
Termination.  The payments and benefits provided pursuant to this Section 7(d)
are intended as liquidated damages for a termination of Elliott’s employment by
RAI other than for Cause or for the actions of RAI leading to a termination of
Elliott’s employment by Elliott for Good Reason, and shall be the sole and
exclusive remedy therefor.  The amount to be paid under this Section shall be
paid as described in Section 7(f). In addition, (i) Elliot shall receive the
benefits set forth in 7(e)(ii) and (ii) any restricted stock of RAI or its
affiliates outstanding on the Date of Termination shall be fully vested as of
the Date of Termination and all options outstanding on the Date of Termination
shall be fully vested and exercisable in accordance with the terms of the
applicable plan and grant.
 
                   (e)           Following a Change of Control.  If, during the
Term, Elliott terminates his employment following a Change of Control as
provided in Section 6(f), or Elliott’s employment is terminated by RAI or RAI’s
successor following a Change of Control then RAI
5

--------------------------------------------------------------------------------



shall provide to Elliott the benefits described below (the “Severance
Benefits”).  All Severance Benefits shall be paid as described in Section 7(f).
 
                            (i)           Severance Payment.  In lieu of any
further compensation payments to Elliott for periods subsequent to the Date of
Termination, RAI shall pay to Elliott an amount equal to (A) the Base
Compensation as set forth in Section 4(a) that Elliott would have earned if he
had remained employed by RAI pursuant to this Agreement through the end of the
Term; plus (B) any incentive compensation as set forth in Section 4(b) that that
Elliott would have earned if he had remained employed by RAI pursuant to this
Agreement through the end of the Term.  The incentive compensation paid to
Elliott pursuant to the foregoing sentence shall be an amount which is not less
than the amount of incentive compensation (excluding stock option grants)
Elliott received in the year immediately prior to the Date of Termination.  In
addition to the foregoing, any restricted stock of RAI or its affiliates
outstanding on the Date of Termination shall be fully vested as of the Date of
Termination and all options outstanding on the Date of Termination shall be
fully vested and exercisable in accordance with the terms of the applicable plan
and grant.
 
                             (ii)           Benefits.
 
    (A)           For the remainder of the Term (the “Separation Period”),
Elliott may elect continued health coverage under RAI’s health plan in which
Elliott participated at the Date of Termination, as in effect from time to time,
provided that Elliott shall be responsible for paying the full monthly cost of
such coverage, which shall be equal to the premium determined for purposes of
continued coverage under section 4980B(f)(4) of the Code (“COBRA Premium”) in
effect from time to time.
 
    (B)           RAI shall pay Elliott an amount equal to the COBRA Premium
cost of continued health coverage under RAI’s health plan for the Separation
Period, less the premium charge that is paid by RAI employees for such coverage,
as in effect on Elliott’s Date of Termination.  The cash payments under this
subsection (B) shall be increased by a tax gross up payment equal to Elliott’s
income and FICA tax imposed on the payment under this subsection (B).
 
    (C)           RAI shall pay Elliott an amount equal to the cost that RAI
would incur for life, disability and accident insurance coverage (as calculated
below) for the Separation Period as if Elliott had continued in employment and
participated in RAI’s plans, less the premium charge that is paid by active RAI
employees for such coverage as in effect at Elliott’s Date of Termination.  The
monthly cost of disability, life and accident insurance coverage shall be
calculated based on RAI’s monthly cost of such coverage on Elliott’s Date of
Termination.   The cash payments under this subsection (C) shall be increased by
a tax gross up payment equal to Elliott’s income and FICA tax imposed on the
payment under this subsection (C).
 
The payments and benefits provided pursuant to this Section 7(e) are intended as
liquidated damages for a termination of Elliott’s employment, and shall be the
sole and exclusive remedy therefor.
 
6

--------------------------------------------------------------------------------


f.           Payment Provisions.
 
(i)           Except as provided in subsection (ii) below, all amounts paid upon
Elliott’s termination of employment as described in Section 7 shall be payable
in regular payroll installments over the applicable period described in the
applicable subsections .  Such installments shall commence within thirty (30)
days after the date of Elliott’s Date of Termination, subject to Elliott’s
delivery to RAI of an effective release of all claims against RAI and its
affiliates in the standard form provided by RAI for employee terminations
(“Release”) and Elliott’s compliance with Section 13 below. Notwithstanding
anything to the contrary in this Agreement, if RAI is paying Severance Benefits
to Elliott pursuant to Section this 7(f)(i), then COBRA Premiums paid pursuant
to Section 7(e)(ii)(B) shall be paid by RAI to Elliott only for the period
during which Elliott elects to participate in continued health coverage under
RAI’s health plan.  Notwithstanding anything in this subsection (f) to the
contrary, no Release shall be required with respect to death benefits under
Section 7(a)
 
(ii)           If Elliott’s employment is terminated upon or within two (2)
years after a Change of Control that is a 409A Change of Control, all amounts
paid as upon Elliott’s termination of employment as described in Section 7 shall
be payable in a single lump sum payment instead of installments.  The lump sum
payment shall be made within thirty (30) days after Elliott’s Date of
Termination, subject to Elliott’s delivery to RAI of an effective Release and
compliance with Section 13 below.  For purposes of determining the amounts to be
paid pursuant to Section 7(e)(ii)(B) and Section 7(e)(ii)(C), the single lump
sum payment shall equal the total amount that would otherwise have been paid to
Elliott under Section 7(e)(ii)(B) and Section 7(e)(ii)(C) for the duration of
the Separation Period as determined as of the Date of Termination.  For purposes
of this Section, a “409A Change of Control” means a Change of Control of RAI
that meets the requirements of a change of control under section 409A of the
Code and section 1.409A-3(i)(5) of the Treasury Regulations, and any additional
guidance or regulations promulgated under section 409A of the Code.
 
(iii)           Notwithstanding the foregoing, all payments that are subject to
the section 409A six-month delay shall be postponed as described in Section 13
below.
 
8.           Confidential Information.  All confidential information or trade
secrets which Elliott may obtain during the period of employment relating to the
business of RAI and its affiliates shall not be published, disclosed, or made
accessible by him to any other person, firm, or corporation except in the
business and for the benefit of RAI and its affiliates.  The provisions of this
Section 8 shall survive the termination of this Agreement, but shall not apply
to any information which is or becomes publicly available otherwise than by any
breach of this Section 8.
 
9.           Covenant Not to Solicit.  Elliott shall not, during the Term and
for a period ending on the date one (1) year from the Date of Termination,
directly or indirectly through another person or entity (i) induce or attempt to
induce any officer or employee of RAI or its affiliates to leave the employ of
RAI or such affiliate, or in any way interfere with the relationship between RAI
and any of its affiliates and any officer or employee thereof, (ii) hire any
person who was an officer or employee of RAI or any of its affiliates within 180
days after such person ceased to be an officer or employee of RAI or any of its
affiliates or (iii) induce or

 
 
DB1/60081948.4
 
7

--------------------------------------------------------------------------------

 

attempt to induce any customer, supplier, vendor, licensee, issuer, originator,
investor or other business relation of RAI or any of its affiliates to cease
doing business with RAI or such affiliate or in any way interfere with the
relationship between any such customer, supplier, vendor, licensee, issuer,
originator, investor or business relation and RAI or any of its affiliates.
 
10.           Remedies in Case of Breach of Certain Covenants or
Termination.  RAI and Elliott agree that the damages that may result to RAI from
misappropriation of confidential information or solicitation as prohibited by
Sections 8 and 9 could be estimated only by conjecture and not by any accurate
standard, and, therefore, any breach by Elliott of the provisions of such
Sections, in addition to giving rise to monetary damages, will be enjoined.
 
11.           Assignment.
 
                     (a)           This Agreement is personal to Elliott and,
without the prior written consent of RAI, shall not be assignable by
Elliott.  This Agreement shall inure to the benefit of and be enforceable by
Elliott’s legal representatives.
 
                      (b)           This Agreement shall inure to the benefit of
and be binding upon RAI and its successors and assigns, and RAI may assign this
Agreement to any company in which RAI has an interest.  Elliott acknowledges and
agrees that, if this Agreement is assigned pursuant to the previous sentence, he
will also, if requested by any affiliate of RAI perform the reasonable duties of
a vice president of finance and operations of any such affiliate.
 
                      (c)           RAI shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of RAI expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
RAI would have been required to perform it if no such succession had taken
place.  As used in this Agreement, “RAI” shall mean both RAI as defined above
and any such successor that assumes and agrees to perform this Agreement, by
operation of law or otherwise.
 
12.           Miscellaneous.
 
                     (a)           Severability.  In case any one or more of the
provisions contained herein shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect such validity, illegality or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision(s) had never been contained herein, provided that such invalid,
illegal or unenforceable provision(s) shall first be curtailed, limited or
eliminated only to the extent necessary to remove such invalidity, illegality or
unenforceability with respect to the applicable law as it shall then be applied.
 
                     (b)           Modification of Agreement.  This Agreement
shall not be modified by any oral agreement, either expressed or implied, and
all modifications thereof shall be in writing and signed by the parties hereto.
8

--------------------------------------------------------------------------------


 
                      (c)           Waiver.  The waiver of any right under this
Agreement by any of the parties hereto shall not be construed as a waiver of the
same right at a future time or as a waiver of any other rights under this
Agreement.
 
                      (d)           Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Pennsylvania, without giving affect to the principles of
conflicts of laws.
 
                      (e)           Notices.  Any notice to be given pursuant to
this Agreement shall be sufficient if in writing and mailed by certified or
registered mail, postage-prepaid, to the addresses listed below, or to such
other address as either party may notify the other of in accordance with this
Section.
 
If to RAI:
 
Resource America, Inc.
                               1 Crescent Drive, Suite 203
                Navy Yard
                Philadelphia, PA 19112
                                             Attn:  Michael S. Yecies
             
If to Elliott:
 
Thomas C. Elliott
              1 Crescent Drive, Suite 203
              Navy Yard
              Philadelphia, PA  19112
 
                      (f)           Duplicate Originals and Counterparts.  This
Agreement may be executed in any number of duplicate originals or counterparts
or facsimile counterparts, each of such duplicate original or counterpart or
facsimile counterpart shall be deemed to be an original and all taken together
shall constitute but one and the same instrument.
 
    13.           Section 409A.
 
    (a)           Payment Delay.  Notwithstanding anything in this Agreement to
the contrary, if Elliott is a “specified employee” of a publicly traded
corporation under section 409A of the Code and if payment of any amount under
this Agreement is required to be delayed for a period of six (6) months after
separation from service pursuant to section 409A of the Code, payment of such
amount shall be delayed as required by section 409A of the Code, and the
accumulated postponed amount, with interest (if applicable), shall be paid in a
lump sum payment within ten (10) days after the end of the six-month period.  If
Elliott dies during the postponement period prior to the payment of postponed
amount, the amounts withheld on account of section 409A of the Code, with
interest (if applicable), shall be paid to the personal representative of
Elliott’s estate within sixty (60) days after the date of Elliott’s death.  A
“specified employee” shall mean an employee who, at any time during the twelve
(12) month
 
9

--------------------------------------------------------------------------------


period ending on the identification date, is a “specified employee” under
section 409A of the Code, as determined by the Board.  The determination of
“specified employees,” including the number and identity of persons considered
“specified employees” and the identification date, shall be made by the Board in
accordance with the provisions of sections 416(i) and 409A of the Code and the
regulations issued thereunder.  If a Change of Control shall have occurred and
amounts are postponed on account of section 409A, interest on the postponed
amounts shall accrue during for the postponement period at the prime rate
published in the Wall Street Journal on Elliott’s Date of Termination.
 
   (b)           Section 409A Compliance.  This Agreement is intended to comply
with the requirements of section 409A of the Code, and shall in all respects be
administered in accordance with section 409A.  Notwithstanding anything in the
Agreement to the contrary, distributions may only be made under the Agreement
upon an event and in a manner permitted by section 409A of the Code or an
applicable exemption.  All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
section 409A.  For purposes of section 409A of the Code, the right to a series
of payments under this Agreement shall be treated as a right to a series of
separate payments.  In no event may Elliott, directly or indirectly, designate
the calendar year of a payment.  All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during
Elliott’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
 
 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.
 
 
 

 
RESOURCE AMERICA, INC.
     
By:             /s/ Michael S.
Yecies                                                  
 
Michael S. Yecies
 
SVP, CLO & Sec.

 
 

 
          /s/ Thomas C. Elliott
            THOMAS C. ELLIOTT    

 
10
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------